764 N.W.2d 570 (2009)
Sheila WOODMAN, as Next Friend of Trent Woodman, a Minor, Plaintiff-Appellee/Cross-Appellant,
v.
KERA, LLC, d/b/a Bounce Party, Defendant-Appellant/ Cross-Appellee.
Docket No. 137347. COA No. 275079.
Supreme Court of Michigan.
May 7, 2009.

Order
On order of the Court, the application for leave to appeal the August 12, 2008 judgment of the Court of Appeals and the *571 application for leave to appeal as cross-appellant are considered. The application for leave to appeal is GRANTED, limited to the issue whether the parental pre-injury liability waiver was valid and enforceable. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court. The application for leave to appeal as cross-appellant is also DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
Persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.